Appellant was convicted in the district court of Jones County for the offense of burglary and his punishment assessed at confinement in the penitentiary for a term of two years.
This is a companion to the case of Skirlock v. State, No. 9043, this day decided. The identical argument on which the judgment in the Skirlock case was reversed, was made by the district attorney in this case, under facts in no manner unlike those in the Skirlock case. Under the authority of that case, it follows that reversible error was committed by State's counsel in making the argument complained of. *Page 144 
It is therefore the order of this court that this case should be reversed and remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.